DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 10-20 directed to an invention non-elected without traverse.  Accordingly, claims 10-20 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	Claims 10-20 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, known by Kura et al. (US Serial 2004/0192804), teaches a photosensitive composition comprising, (A) an oligomer or polymer containing at least 
Kura et al. fails to teach the instantly claimed formulation and weight requirements thereof with sufficient specificity, and further fails to teach a flame-retardant additive in the range between about 35.0 to 75.0 w% of the formulation, wherein the flame-retardant additive includes at least sodium tetraborate and boric acid.  Kura does not contain sufficient suggestion, teaching or motivation that would lead us from the generically taught photosensitive composition, to the specifically claimed formulation comprising an acrylate oligomer in the range between about 20-60 w%, a reinforcing filler in the range between about 41-60 w%, a ultraviolet initiator in the range between about 0.001-0.24 w%, an inorganic hydrate in a range between about 20-50 wt%, and a flame-retardant additive, including at least sodium tetraborate and boric acid, in an amount between about 35-75 w%.  Such a reconstruction of the claims would be based on impermissible hindsight.
The Examiner makes note that the obvious-type double patenting rejection has been withdrawn based on Applicant’s amendments.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453. The examiner can normally be reached M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA M ROSWELL/           Primary Examiner, Art Unit 1767